Citation Nr: 1324585	
Decision Date: 08/02/13    Archive Date: 08/13/13

DOCKET NO.  09-21 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a left ear hearing loss disability. 

2.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to July 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran failed to report to his scheduled videoconference hearing scheduled for September 2011.  Of record is an August 2011 letter sent to the Veteran's address of record noting the date, place, and time of the videoconference hearing.  VA did not receive a request for a postponement of the hearing and thus the Board treats the present case as though the Veteran's request for a videoconference hearing was withdrawn.  38 C.F.R. § 20.704(d) (2012).  

The Board finds that reopening the claim is warranted.  The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By an August 1996 rating decision, the RO disallowed the reopening of the Veteran's claim of entitlement to service connection for left ear hearing loss.  The Veteran did not appeal the decision.

2.  Evidence received since the RO's August 1996 decision relates to an unestablished fact necessary to substantiate the claim of service connection for left ear hearing loss and it raises a reasonable possibility of substantiating the underlying claim.  



CONCLUSIONS OF LAW

1.  The August 1996 RO decision, which disallowed the reopening of the Veteran's claim of entitlement to service connection for left ear hearing loss, is final.  38 U.S.C.A. § 7105(c) (West 2012); 38 C.F.R. §§ 20.302(a), 20.1103 (2012).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for left ear hearing loss has been received.  38 U.S.C.A. § 5108 (West 2002);  38 C.F.R. §3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In the instant case, the Board only decides to reopen the claim of entitlement to service connection for a left ear hearing loss disability.  As this decision is not unfavorable to the Veteran, even if VA has not fulfilled its duty to notify and assist, such failure could be no more than harmless error.  Hence, the Board need not now decide whether the duty has been fulfilled and no further discussion in this regard is necessary at this time.  

II.  Analysis 

The Veteran contends that he has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for left ear hearing loss.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Once VA denies a claim, if the claimant does not initiate an appeal to the Board within a statutorily specified period, the denial becomes final and the claim may not thereafter generally be reopened or allowed.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103 (2012).  Other than simultaneously contested claims, which the Veteran's August 1996 claim was not, that period is one year.  38 U.S.C.A. § 7105(b)(1) (West 2002); 38 C.F.R. §§ 20.300, 20.302(a) (2012).  A claimant must initiate appellate review of an adverse RO decision by filing a notice of disagreement (NOD) with the VA.  See 38 U.S.C.A. §§ 7105(a), 7105(b) (West 2002).  Upon receipt of an NOD, the VA must prepare a statement of the case.  Cook v. Principi, 318 F.3d 1334, 1340 (Fed. Cir. 2002); see 38 U.S.C.A. § 7105(d)(1) (West 2002).  The Veteran is then "required to file a 'formal appeal' with the Board within sixty days from the date the statement of the case is mailed," Id. (citing 38 U.S.C. § 7105(d)(3)), or within the remainder of the one year period from the date of the mailing of the rating decision.  See 38 C.F.R. §§ 20.200, 20.202, 20.303(b)(1) (2012).  

VA shall open and review the merits of a finally decided claim if new and material evidence is added to the record.  38 U.S.C.A. § 5108 (West 2012).  "New and material evidence" is evidence not previously submitted to agency decision makers, which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  "[O]nce new and material evidence has been presented as to an unestablished fact from the previously denied claim, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  

Although the RO reopened the Veteran's left ear hearing loss claim, the Board must independently determine whether the claim may be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1383 (Fed. Cir. 1996) (holding that the Board has a jurisdictional requirement to determine if the claim may be reopened, regardless of the actions of the RO). 

VA first received the Veteran's claim for entitlement to service connection for left ear hearing loss in December 1985.  The RO denied that claim in a February 1986 rating decision on the basis that there was no nexus between his left ear hearing loss and his service.  The Veteran did not appeal the RO's rating decision.  Therefore, the February 1986 decision denying the Veteran's claim for service connection for left ear hearing loss is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302(a), 20.1103.

In August 1996, the Veteran again sought to reopen his claim for left ear hearing loss.  The RO denied the Veteran's claim on the basis that he did not submit new and material evidence sufficient to reopen his claim.  The Veteran did not appeal the rating decision.  Thus, the August 1996 decision disallowing the reopening of the Veteran's claim is final.  Id.

At the time of the August 1996 final rating decision disallowing the reopening of the Veteran's claim for left ear hearing loss, the record included the Veteran's available service treatment records and the Veteran's August 1991 statement that he received treatment for pain in his left ear while in service, to include having his ear drum pierced and being drained of fluid, and that he has had severe ear infections and problems with his hearing since active service.  The Veteran's service treatment records show that in November 1962, he was given an audiogram which showed he had moderate hearing loss, and he was additionally treated for deafness.  The service treatment records further note that the Veteran received treatment for pain and otitis of the left ear in July 1962 and March 1963.  

In reviewing the evidence added to the claims folder since the August 1996 denial, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claim.  Specifically, the medical evidence of record associated with his claims folder after the August 1996 rating decision now includes private medical evidence including a November 2007 audiology examination of the Veteran detailing the audiological testing findings, a visual examination of the ears, and the Veteran's history of exposure to noise, as well as a nexus opinion provided by the examining audiologist.

The evidence submitted in support of the Veteran's request to reopen his service connection claim qualifies as new evidence.  This evidence was not in the record before the RO at the time of the August 1996 rating decision.

The Board additionally finds that the newly submitted evidence is material.  The RO had specifically stated in its February 1986 decision on the merits that there was no evidence that the Veteran's left ear hearing loss was incurred in service.  Here, the November 2007 private medical records specifically state that the Veteran's military service, including "the extended duration of significant shipboard engine room noise[,] is seen as the distinctive exposure responsible for a major contribution to the patient's hearing loss," and that "[t]his evidence is traceable back to the patient's ear and hearing problems in 1963 when the Navy tacitly recognized the problem and treated the patient accordingly."  Thus, the evidence describes a link between the Veteran's current hearing loss disability and his active service, which is crucial to establishing the third element of service connection.  This addition, considered in conjunction with the evidence previously of record showing the Veteran was treated for hearing loss and a left ear injury in service, raises a reasonable possibility of substantiating the Veteran's service connection claim, namely, that his present disability may be causally related to his service.  Accordingly, the Board finds that the evidence submitted since the August 1996 rating decision is new and material sufficient to reopen the Veteran's claim for service connection for left ear hearing loss. 



ORDER

The Veteran's claim of entitlement to service connection for left ear hearing loss is reopened.


REMAND

The Veteran contends exposure to loud noise as a Machinist Mate during active service caused his current hearing loss disability.  In November 2007, the Veteran sought to reopen his claim for service connection for left ear hearing loss, and additionally filed a new claim for right ear hearing loss.  Hence, the Veteran's claim for bilateral hearing loss is now properly before the Board  

Although the Board sincerely regrets the additional delay, the Board finds that a remand is necessary so that VA may obtain a clarifying medical opinion.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, and disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002). 

"When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Wagner v. Principi, 370 F.3d 1089, 1096-1097 (Fed. Cir. 2004); VAOPGPREC 3-2003 at 10-11 (July 16, 2003).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 at 10-11 (July 16, 2003).  

In determining whether a condition existed prior to service, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin, and development of the condition, and lay and medical evidence concerning the inception, development, and manifestations of the condition must be considered.  38 C.F.R. § 3.304(b) (2012); Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  

A lack of aggravation during service can be shown by establishing by clear and unmistakable evidence either that there was no increase in disability or that any increase in disability was due to the natural progression of the preexisting condition.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2012); Wagner, 370 F.3d at 1096; Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  The Veteran "need not produce any evidence of aggravation in order to prevail;" instead, the burden is on the VA to identify affirmative evidence demonstrating that there was no aggravation.  Horn, 25 Vet. App. at 235.  The burden is not met by finding that the record contains insufficient evidence of aggravation.  Id. 

In the present case, the Board notes that the Veteran's June 6, 1961 service entrance examination did not indicate any hearing loss or ear condition upon enlistment.  Therefore, the Veteran was generally presumed sound on entry; a presumption that may only be rebutted by clear and unmistakable evidence that the Veteran's hearing loss disability was both preexisting and not aggravated by service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  

On June 9, 1961, three days after his entrance examination, the Veteran was given an audiometer examination, showing bilateral hearing loss which comports with VA's definition of disability pursuant to 38 C.F.R. § 3.385.  The Veteran's service treatment records additionally show he was treated for pain and otitus media of his left ear in July 1962 and March 1963, and was treated for pain and an ear infection in this right ear in October and November 1962.  The Veteran was given another audiometer examination in November 1962, revealing an increase in pure tone threshold decibel levels at 2000, 3000, and 4000 hertz for the right ear, and at 3000 hertz for the left ear when compared to his June 1961 audiometer examination.  The examining doctor further noted that audiometer results revealed moderate hearing loss requiring further treatment, with the right ear being worse than the left, and rendered a provisional diagnosis of deafness.  

The Veteran's separation examination administered in July 1964 did not indicate that he had any ear or hearing loss disability upon separation, and noted that he received a score of 15/15 on the whisper test.  The Veteran was not given an audiometer examination at that time.

After service, the Veteran submitted an August 1991 statement in which he provided that after serving a few months in the engine room on his ship, he developed severe pain in his left ear and was referred to a specialist at Norfolk Naval Base in May 1962.  The Veteran further stated that the specialist pierced his left ear drum to drain fluid from his ear, and told him that the Veteran's exposure to loud noise in the engine room caused the problem.  The Veteran stated that he has had severe ear infections and problems with hearing since that time.  

Based on the foregoing evidence of record, and the fact that the June 2008 VA examiner and November 2007 private audiologist did not opine on whether the Veteran's bilateral hearing loss existed prior to service and whether it was not aggravated by service, a remand is required.  

As a final point, the Board recognizes that in September 1996 the Veteran requested a copy of "all the medical records used in the decision to deny service connection for hearing loss."  The Board has interpreted the Veteran's correspondence as a request for assistance under the Freedom of Information Act (FOIA).  It appears that his initial request was acknowledged by the Chicago RO, however, in response, they sent him a copy of the August 1996 compensation award letter and rating decision, rather than a complete copy of the medical evidence of record.  Upon review of the claims folder there is no indication that he has been provided with the requested medical records.  On remand, the RO should fulfill the Veteran's request for a complete copy of his medical records.

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:
	
1.  Review the Veteran's September 1996 FOIA request and provide him with a copy of all medical records associated with the claims file.  The appropriate paperwork should be generated and included in the claims folder indicating that the FOIA request has been honored.

2.  Submit an appropriate request to the National Personnel Records Center (NPRC) for any clinical (in-patient) treatment records for the Veteran from the Norfolk Naval Base hospital, from March 1962 to June 1962, with particular attention to any records from May 1962.  Associate any responsive records with the Veteran's claims file.  If such records are not available, written certification of such is required, and the Veteran must be notified. 

3.  After completing the above development, refer the Veteran's claims folder to a VA examiner for review.  While review of the entire file is required, attention is invited to the following particular records:

(a)  A June 6, 1961 report of medical examination at entrance documenting the Veteran received a 15/15 on the whisper test and was not given an audiometer examination;

(b)  A June 9, 1961 audiogram showing the Veteran's pure tone threshold levels comport with the VA's definition of disability resulting from hearing impairment;

(c)  A November, 1962 audiogram documenting an increase in the pure tone threshold decibel levels at 2000, 3000, and 4000 hertz for the right ear, and at 3000 hertz for the left ear;  

(d)  Service treatment records dated October through December 1962 and March 1963, noting treatment for ear infection, otitis, and pain, and a November 1962 treatment record providing a provisional diagnosis of bilateral deafness; and

(e)  The Veteran's August 1991 statement describing his symptoms and treatment for hearing loss during and after service.

Following review of the claims file, the examiner should provide an opinion as to the following:

(a)  Whether there is clear and unmistakable (obvious and manifest) evidence that the Veteran's bilateral hearing loss disability existed prior to service;

(b)  If so, whether there is clear and unmistakable evidence that the Veteran's bilateral hearing loss was NOT aggravated by service.  

The examiner is reminded that the term "clear and unmistakable" requires that the preexistence of a condition and the non-aggravation result be "undebatable."  Aggravation means that there was a permanent worsening of the disability beyond the natural progression.

The examiner should provide a complete rationale for any and all conclusions reached.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

4.  After ensuring that the requested actions are completed, readjudicate the claim of entitlement to service connection for bilateral hearing loss on the merits.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

